COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-140-CV

CONGLOMERATE GAS II, L.P.                                           APPELLANT

                                             V.

ORO FINANCIAL, INC. AND MICHELLE D. URIA                            APPELLEES

                                          ----------

           FROM THE 236 th DISTRICT COURT OF TARRANT COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered appellant’s “Agreed Motion To Dismiss.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for

which let execution issue. See T EX. R. A PP. P. 43.4.

                                                       PER CURIAM

PANEL D: CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.

DELIVERED: June 12, 2008




      1
          … See T EX. R. A PP. P. 47.4.